DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 1 June 2021.  Claims 1-6, 13 and 15 are currently pending, of which claims 1 and 13 are currently amended and claim 15 is new.  Claims 7-12 and 14 have been cancelled.  
               
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at lines 8-9, the claim reads “a plurality of groups of the electrolytic cells connected in series in a current path, the electrolytic cells being connected in parallel or series in the current path”.  The way that this limitation is worded presents clarity issues in the electrical interconnection, appearing to contradict itself by limiting that the cells are connected in series, and then series or parallel.  However, for the purpose of Examination it has been interpreted that the electrolytic 
Further as to claim 1, at line 14, the claim recites the limitation “each group of the flow passages corresponding to each group of the electrolytic cells”.  However, there is no antecedent basis for this limitation in the claim to allow for referral back to with the term “each”.  
Further as to claim 1, at line 19 the claim recites the limitation “the group of the electrolytic cells in the coolant supply passage”.  However, there is insufficient antecedent basis for this limitation in the claim.  Furthermore, it appears that that the electrolytic cells are not actually in the coolant supply passage as claimed, which appears to be claimed as a separate structure from the flow passages which pass through the cells.  
As to claim 3, the claim recites the limitation of “a unit cell” which is “a group of electrolytic cells”; however, claim 1, as newly amended, already introduces groups of electrolytic cells and claims the way in which they are electrically interconnected.  For the purpose of Examination it has been interpreted that these features of claim 3 are merely re-recitations of the limitations of claim 1 and not new and separate features.  
As to claim 4, the claim recites the limitation of “a cooling unit”.  However, claim 1, as newly amended, already introduces the limitation of a heat exchanger.  Therefore, it is unclear as to if the limitations intend to refer to the same features or to separate features.  However, for the purpose of Examination the former has been interpreted. 
As to claim 13, it is unclear as to what is meant by “commonized”, particularly in light of the grouping amendments as newly added to claim 1.  For the purpose of Examination it has been interpreted that the individual flow passages are interconnected in some way, for example, through the newly claimed coolant loop.  
As to claim 15, at lines 7-8, the claim reads “a plurality of groups of the electrolytic cells connected in series in a current path, the electrolytic cells being connected in parallel or series in the current path”.  The way that this limitation is worded presents clarity issues in the electrical interconnection, appearing to contradict itself by limiting that the cells are connected in series, and then series or parallel.  However, for the purpose of Examination it has been interpreted that the electrolytic cells within the same group are connected in parallel or in series, while the groups are connected in series.  
Further as to claim 1, at lines 12-13, the claim recites the limitation “each group of the flow passages corresponding to each group of the electrolytic cells”.  However, there is no antecedent basis for this limitation in the claim to allow for referral back to with the term “each”.  
Further as to claim 1, at lines 17-18 the claim recites the limitation “the group of the electrolytic cells in the coolant supply passage”.  However, there is insufficient antecedent basis for this limitation in the claim.  Furthermore, it appears that that the electrolytic cells are not actually in the coolant supply passage as claimed, which appears to be claimed as a separate structure from the flow passages which pass through the cells.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 4, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,488,833 to Sakata et al. (Sakata), in view of US Patent Application Publication No. 2015/0038750 to Weiss et al. (Weiss), further in view of US Patent Application Publication No. 2011/0155583 to Li (Li), further in view of Foreign Patent Document No. CN 205205251 to Tang et al. (Tang), further in view of US Patent No. 6,391,485 to Perry (Perry) and further in view of US Patent Application Publication No. 2014/0096728 to Ortenheim et al. (Ortenheim).
As to claims 1, 3, 4 and 13, Sakata teaches an apparatus for producing an alkali hydroxide, the apparatus having electrolysis cells (34) each constructed by separating an anode chamber (22) and a cathode chamber (32) with an ion-exchange membrane (26), providing an anode (23) in the anode chamber (22), and providing a gas diffusion electrode (29) in the cathode chamber (32), the apparatus operating so as to conduct electrolysis while an aqueous alkali chloride solution is supplied to the anode chamber and an oxygen containing gas is supplied to the cathode chamber (Column 5, Lines 25-55; Figures 1 and 3).  Sakata teaches that the electrolysis cells are formed into a stacked group of cells (Figure 1).  
However, Sakata fails to specifically teach how the cells are electrically connected in the stack.  However, Weiss also discusses alkali hydroxide electrolysis cells and teaches that series connecting a plurality of cells is an effective means of connection (Paragraph 0081).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cells of Sakata by electrically connecting them in series with the expectation of effective electrical connection as taught by Weiss.  
However, Sakata further fails to further specifically teach that the apparatus comprises a plurality of groups of cells.  However, Li also discusses electrolytic generation cells and teaches that rather than just one stack of cells a plurality of stacks of cells electrically connected in series should be utilized in order to allow for the utilization of an optimal number of the stacks at any given time and thus process optimization (Paragraphs 0009-0015).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Sakata by providing a plurality of stacks in series electrical connection in order to allow for the utilization of an optimal number of the stacks at any given time and thus process optimization as taught by Li.  
  Sakata further teaches that it is desirable to cool the cells during operation (Column 6, Lines 56-67)
However, Tang also discusses the cooling of a plurality of electrolytic cells and teaches that the cooling system should be formed as a coolant water circulating system comprising a commonized coolant passage (1) providing coolant to individual flow passages (4), the flow passages (4) branched from a branch point in the coolant passage (1) and providing coolant to each electrolytic cell (3), each individual flow passage (4) comprising a flow rate adjuster (2), the flow rate adjusters (2) being able to individually adjust flow rates of the coolant passing through the flow passages (4) (Paragraphs 0018 and 0021; Figure 1).  Tang teaches that this system is an improved cooling system in that it is easily controllable and optimizable resulting in improvement of electrolysis efficiency and power saving (Paragraphs 0015 and 0021).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Sakata with the cooling system of Tang, thus an apparatus comprising a coolant for cooling the electrolytic cells, the coolant provided via a coolant supply passage to a plurality of flow passages provided to each cell, each flow passage comprising a flow rate adjuster capable of individually adjusting a flow rate of the coolant, in order to utilize an improved cooling system in that it is easily controllable and optimizable resulting in improvement of electrolysis efficiency and power savings as taught by Tang.  Tang further teaches that the cooling system comprises a controller (6), recovery tank (7) for recovering the coolant discharged from the flow passages (4) of the cells, a heat exchanger (8) upstream from the branch part for adjusting a temperature of the coolant to a set temperature, and a supply mechanism, pump (9), for supplying the coolant from the recovery tank (Paragraph 0021, Figure 1).  
However, the combination fails to further teach that the cooling system comprises a pressure-adjusting valve and a pressure gauge placed upstream the branch point.  However, Perry also discusses the use of a coolant system in an electrochemical apparatus and teaches that in addition to pumping the coolant the coolant system should comprise a pressure sensor and supply valve upstream from the (Column 6, Lines 3-19).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the coolant loop of Tang with the addition of a pressure sensor and valve connected to the controller upstream from the cells, and thus upstream the branch point occurring at the first cell in Tang, in order to allow for pressure control of the coolant as taught by Perry.  
The combination thus teaching an apparatus capable of utilizing the controller to set a set pressure value and adjusting the valve based on a difference between the set pressure value and a pressure value measured by the pressure gauge.  However, the combination fails to further teach that the controller is configured to perform this operation based on a current value input from the electrolytic cells.  
However, Ortenheim also discusses the cooling of electrochemical cells and teaches that the cooling system should be controlled by monitoring the current (amperage) of the electrolytic cells in order to allow for the increase or decrease in cooling based on the power consumption (Paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination by connecting the controller to a current monitor in order to allow for the increase or decrease in cooling based on the power consumption as taught by Ortenheim.  
Thus, in combination, an apparatus capable of performing the functional language wherein the controller is “configured such that an electrolytic current density provided based on a detected value of a current supplied to the plurality of groups of the electrolytic cells is input thereto, the controller providing a set pressure value of the coolant based on the electrolytic current density and a relation between the electrolytic current density and the set pressure value of the coolant, and adjusting a degree of opening of the pressure-adjusting valve based on a difference between the set pressure value and a pressure value measured by the pressure gauge” (MPEP 2114)
As to claim 2, the combination of Sakata, Weiss, Li, Tang, Perry and Ortenheim teaches the apparatus of claim 1.  Tang further teaches that two of the secondary flow passages are provided to each cell and extend on each side of the cell (Figure 1), and thus teaches that at least one of the flow passages would be provided facing a gas diffusion electrode across the cathode chamber in the configuration of Sakata (Figure 3).  
As to claim 5, the combination of Sakata, Weiss, Li, Tang, Perry and Ortenheim teaches the apparatus of claim 1.  The combination is capable of operating with any number of water sources, including ion-exchanged water having an electrical conductivity of 10 microsiemens or less (MPEP 2114).
As to claim 15, Sakata teaches an apparatus for producing an alkali hydroxide, the apparatus having electrolysis cells (34) each constructed by separating an anode chamber (22) and a cathode chamber (32) with an ion-exchange membrane (26), providing an anode (23) in the anode chamber (22), and providing a gas diffusion electrode (29) in the cathode chamber (32), the apparatus operating so as to conduct electrolysis while an aqueous alkali chloride solution is supplied to the anode chamber and an oxygen containing gas is supplied to the cathode chamber (Column 5, Lines 25-55; Figures 1 and 3).  Sakata teaches that the electrolysis cells are formed into a stacked group of cells (Figure 1).  
However, Sakata fails to specifically teach how the cells are electrically connected in the stack.  However, Weiss also discusses alkali hydroxide electrolysis cells and teaches that series connecting a plurality of cells is an effective means of connection (Paragraph 0081).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cells of Sakata by electrically connecting them in series with the expectation of effective electrical connection as taught by Weiss.  
However, Sakata further fails to further specifically teach that the apparatus comprises a plurality of groups of cells.  However, Li also discusses electrolytic generation cells and teaches that rather than just one stack of cells a plurality of stacks of cells electrically connected in series should be utilized in order to allow for the utilization of an optimal number of the stacks at any given time and (Paragraphs 0009-0015).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Sakata by providing a plurality of stacks in series electrical connection in order to allow for the utilization of an optimal number of the stacks at any given time and thus process optimization as taught by Li.  
  Sakata further teaches that it is desirable to cool the cells during operation (Column 6, Lines 56-67) but fails to teach a cooling structure comprising a coolant, flow passages comprising flow rate adjusters, or a coolant passage for supplying the coolant to the flow passages. 
However, Tang also discusses the cooling of a plurality of electrolytic cells and teaches that the cooling system should be formed as a coolant water circulating system comprising a commonized coolant passage (1) providing coolant to individual flow passages (4), the flow passages (4) branched from a branch point in the coolant passage (1) and providing coolant to each electrolytic cell (3), each individual flow passage (4) comprising a flow rate adjuster (2), the flow rate adjusters (2) being able to individually adjust flow rates of the coolant passing through the flow passages (4) (Paragraphs 0018 and 0021; Figure 1).  Tang teaches that this system is an improved cooling system in that it is easily controllable and optimizable resulting in improvement of electrolysis efficiency and power saving (Paragraphs 0015 and 0021).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Sakata with the cooling system of Tang, thus an apparatus comprising a coolant for cooling the electrolytic cells, the coolant provided via a coolant supply passage to a plurality of flow passages provided to each cell, each flow passage comprising a flow rate adjuster capable of individually adjusting a flow rate of the coolant, in order to utilize an improved cooling system in that it is easily controllable and optimizable resulting in improvement of electrolysis efficiency and power savings as taught by Tang.  
Tang further teaches that two of the secondary flow passages are provided to each cell and extend on each side of the cell (Figure 1), and thus teaches that at least one of the flow passages would be provided facing a gas diffusion electrode across the cathode chamber in the configuration of Sakata (Figure 3).  
Tang further teaches that the cooling system comprises a controller (6), recovery tank (7) for recovering the coolant discharged from the flow passages (4) of the cells, a heat exchanger (8) upstream from the branch part for adjusting a temperature of the coolant to a set temperature, and a supply mechanism, pump (9), for supplying the coolant from the recovery tank (Paragraph 0021, Figure 1).  
However, the combination fails to further teach that the cooling system comprises a pressure-adjusting valve and a pressure gauge placed upstream the branch point.  However, Perry also discusses the use of a coolant system in an electrochemical apparatus and teaches that in addition to pumping the coolant the coolant system should comprise a pressure sensor and supply valve upstream from the electrochemical unit and coupled to a controller in order to maintain the desired coolant pressure (Column 6, Lines 3-19).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the coolant loop of Tang with the addition of a pressure sensor and valve connected to the controller upstream from the cells, and thus upstream the branch point occurring at the first cell in Tang, in order to allow for pressure control of the coolant as taught by Perry.  
The combination thus teaching an apparatus capable of utilizing the controller to set a set pressure value and adjusting the valve based on a difference between the set pressure value and a pressure value measured by the pressure gauge.  However, the combination fails to further teach that the controller is configured to perform this operation based on a current value input from the electrolytic cells.  
However, Ortenheim also discusses the cooling of electrochemical cells and teaches that the cooling system should be controlled by monitoring the current (amperage) of the electrolytic cells in (Paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination by connecting the controller to a current monitor in order to allow for the increase or decrease in cooling based on the power consumption as taught by Ortenheim.  
Thus, in combination, an apparatus capable of performing the functional language wherein the controller is “configured such that an electrolytic current density provided based on a detected value of a current supplied to the plurality of groups of the electrolytic cells is input thereto, the controller providing a set pressure value of the coolant based on the electrolytic current density and a relation between the electrolytic current density and the set pressure value of the coolant, and adjusting a degree of opening of the pressure-adjusting valve based on a difference between the set pressure value and a pressure value measured by the pressure gauge” (MPEP 2114).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sakata, Weiss, Li, Tang, Perry and Ortenheim as applied to claim 1 above, and further in view of US 2015/0330725 to Gurney (Gurney).
As to claim 6, the combination of Sakata, Weiss, Li, Tang, Perry and Ortenheim teaches the apparatus of claim 1.  However, the combination fails to teach that apparatus comprises a measuring unit for measuring at least one of a PH and an electrical conductivity of the coolant circulating through the flow passages of the electrolysis cells.  However, Gurney also discusses circulating water coolant systems and teaches that fouling can be an issue and as such it is desirable to include a pH and/or conductivity measuring system (Paragraph 0083 and 0085).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of the combination with a measuring unit for measuring the pH and/or conductivity of the coolant circulating in order to mitigate any fouling issues as taught by Gurney.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794